944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Eric M. HOWARD, Petitioner,v.DEPARTMENT of the TREASURY, Respondent.
No. 91-3135.
United States Court of Appeals, Federal Circuit.
July 31, 1991.

MAYER, Circuit Judge.


1
This court's June 28, 1991 order stated that Eric M. Howard's case would be dismissed if his Fed.Cir.R. 15(c) statement and informal brief were not filed by July 12, 1991.*  Howard's Fed.Cir.R. 15(c) statement not having been filed,

IT IS ORDERED THAT:

2
(1) Howard's petition for review is dismissed.


3
(2) All outstanding motions are moot.



*
 Howard has had over three months to submit his Fed.Cir.R. 15(c) statement to the court.   Howard's petition was dismissed on February 22, 1991 for failure to file the Fed.Cir.R. 15(c) statement concerning discrimination.   The court's April 25, 1991 order gave Howard until May 25, to file his 15(c) statement and informal brief.   This court's June 4, 1991 order denied Howard's motion to remand to the Office of Special Counsel and ordered Howard to file his brief and 15(c) statement by June 18, 1991.   This order stated "[n]o further extensions.   On June 28, this court denied Howard's motion for remand to the Merit Systems Protection Board and stated "[i]f the documents are not filed within the allotted time [by July 12], the case will be dismissed."